DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 8-10, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolsky (U.S. 3,850,119).
Regarding claim 1, Wolsky discloses (Fig. 1-9) a seed drill, comprising: a frame (17) defining a leading part (rod 19) supporting a soil opening stage and a trailing part (rod 20) supporting a soil closing stage trailing the soil opening stage, wherein the soil opening stage comprises a plurality of laterally spaced seeding units (23, 27), each seeding unit comprising a soil opening member (teeth 23) associated with a respective seed delivery outlet (delivery spouts 27) connected to a seed source (12), wherein each seeding unit is configured to form a respective seeded trench in the ground when the drill is in use driven through soil in a forward direction of travel (Col. 8, lines 22-26); wherein the soil closing stage comprises a plurality of laterally spaced soil deflection members (teeth 24) each associated with a respective one of the seeding units, each soil deflection member being spaced laterally (Fig. 3) from the 
Regarding claim 3, Wolsky further discloses (Fig. 1-9) that the seed drill is configured to function without any soil levelling device.
Regarding claim 8, Wolsky further discloses (Fig. 1-9) that each soil opening member comprises a drilling tine.
Regarding claim 9, Wolsky further discloses (Fig. 1-9) that each soil deflection member comprises a trailing soil opening member.
Regarding claim 10, Wolsky further discloses (Fig. 1-9) that each trailing soil opening member comprises a drilling tine
Regarding claim 14, Wolsky discloses (Fig. 1-9) a method of sowing seed using a seed drill, comprising: forming a plurality of seeded trench sections in soil (with teeth 23 and delivery spouts 27); and subsequently forming adjacent each seeded trench section an unseeded soil displacement trench section (with teeth 24), the unseeded soil displacement trench section being positioned relative to the seeded trench section such that soil displaced during formation of the unseeded soil displacement trench section covers the adjacent seeded trench section (Col. 8, lines 29-33).
Regarding claim 15
Regarding claim 16, Wolsky further discloses (Fig. 1-9) that the step of forming the plurality of seeded trench sections is performed by a leading part of a seed sowing device (on rod 19), and the step of subsequently forming the unseeded soil displacement trench sections adjacent each seeded trench section is performed by a trailing part of the seed sowing device (on rod 20).
Regarding claim 17, Wolsky further discloses (as described above) that the seed sowing device comprises a seed drill according to claim 1
Regarding claim 19, Wolsky further discloses that the method includes leaving the unseeded soil displacement trench sections open to the environment (there are no components configured to close the unseeded trenches).

Claims 1, 4-7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottfridsson (WO 90/15520).
Regarding claim 1, Gottfridsson discloses (Fig. 2, 6) a seed drill, comprising: a frame (Fig. 6) defining a leading part supporting a soil opening stage (at points 1) and a trailing part supporting a soil closing stage (at points 2) trailing the soil opening stage, wherein the soil opening stage comprises a plurality of laterally spaced seeding units (1; may be used in seed application; Page 2, lines 14-15), each seeding unit comprising a soil opening member associated with a respective seed delivery outlet connected to a seed source (Fig. 6), wherein each seeding unit is configured to form a respective seeded trench in the ground when the drill is in use driven through soil in a forward direction of travel; wherein the soil closing stage comprises a plurality of laterally spaced soil deflection members (2) each associated with a respective one of the seeding units (there being one for each seeding unit), each soil deflection member being spaced laterally from the soil opening member of its respective seeding unit and configured to deflect soil toward the seeded trench formed by the seeding unit (as would naturally happen); wherein each soil deflection member is configured to form an unseeded trench (may be used in tillage, hoeing, and fertilizer application; Page 2, lines 14-15; Claim 4, lines 8-10) that is spaced laterally from the seeded trench formed by its respective seeding unit and deflect soil removed to form the unseeded trench toward the seeded trench.
Regarding claim 4, Gottfridsson further discloses (Fig. 2) that each soil deflection member is associated with a pair of seeding units (each being positioned between two).
Regarding claim 5, Gottfridsson further discloses (Fig. 2) that the soil deflection member is positioned laterally between the pair of seeding units.
Regarding claim 6, Gottfridsson further discloses (Fig. 2) that the seeding units of each pair are longitudinally spaced from one another.
Regarding claim 7, Gottfridsson further discloses (Fig. 2) that each soil deflection member is longitudinally offset relative to a neighboring soil deflection member.
Regarding claim 12, Gottfridsson further discloses (Fig. 6) that the depth of each soil opening member and/or associated soil deflection member is adjustable (via adjustment mechanisms, see below; Claim 4, lines 7-8, 12-15).

    PNG
    media_image1.png
    287
    344
    media_image1.png
    Greyscale

Regarding claim 14, Gottfridsson discloses (Fig. 2, 6) a method of sowing seed using a seed drill, comprising: forming a plurality of seeded trench sections in soil (with points 1; may be used in seed application; Page 2, lines 14-15); and subsequently forming adjacent each seeded trench section an unseeded soil displacement trench section (with points 2; may be used in tillage, hoeing, and fertilizer application; Page 2, lines 14-15; Claim 4, lines 8-10), the unseeded soil displacement trench section being positioned relative to the seeded trench section such that soil displaced during formation of the unseeded soil displacement trench section covers the adjacent seeded trench section (points 2 and their supporting shafts would naturally lift and displace soil laterally, and there is a reasonable expectation that at least some soil would be displaced to the adjacent seeded furrow)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gottfridsson.
Gottfridsson discloses the elements of claim 1 as described above, and further discloses that each soil opening member is set to a first depth and the associated soil deflection member is set to a second depth (via adjustment mechanisms, see above; Claim 4, lines 7-8, 12-15).
Gottfridsson does not explicitly disclose that the first depth is greater than the second depth.  However, given that the first and second depths are each independent and adjustable, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to set them to any depth relative to one another.  Doing so would allow for proper first and second depths according to any variety of seed/fertilizer types, field conditions, field operations, etc. that one might expect.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gottfridsson in view of Arriola (U.S. 5,996,514).
Regarding claim 13, Gottfridsson discloses the elements of claim 1 as described above, and that the trailing soil opening member may be associated with a variety of field operations, but does not disclose that the trailing soil opening member is associated with a pest control composition delivery device.
However, Arriola discloses (Fig. 1-5) a soil opening member (24) similar to that of Gottfridsson which is associated with a pest control composition delivery device (Col. 7, lines 17-21), and that the application of fertilizer, pesticides and fumigants to soil and crops is well known in the art (Col. 1, lines 19-21).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to associate the trailing soil opening member with a pest control composition delivery device, as taught by Arriola.  Doing so would protect the planted crops from pests.
Regarding claim 18, Gottfridsson discloses the elements of claim 14 as described above, and further discloses depositing a fertilizer into the unseeded soil displacement trench, but does not disclose depositing a pest control composition into the unseeded soil displacement trench.
However, Arriola discloses (Fig. 1-5) depositing a pest control composition using a soil opening member (24) similar to that of Gottfridsson into an unseeded trench formed by the soil opening member (Col. 7, lines 17-21), and that the application of fertilizer, pesticides and fumigants to soil and crops is well known in the art (Col. 1, lines 19-21).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to deposit a pest control composition into the unseeded soil displacement trench in the method of Gottfridsson, as taught by Arriola.  Doing so would protect the planted crops from pests

Claims 48-50 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Gottfridsson in view of Thomas (U.S. 4,926,767).
Regarding claim 48, Gottfridsson discloses the elements of claim 1 as described above, but does not disclose that each seeding unit comprises a seed delivery outlet comprising an upper body section for connection to a seed delivery hose and a lower body section defining an exit aperture for releasing seed; and6 each soil opening member is mounted to a support and comprises a first soil engaging part and a second soil engaging part supported by the first soil engaging part, the second soil engaging part defining a leading forward facing soil engagement surface and the first soil engaging part defining a trailing forward facing soil engagement surface; wherein the second soil engaging part projects beyond a lower edge of the first soil engaging part to form a leading trench portion which is deeper than a main trench portion formed by the first soil engaging part.
However, Thomas discloses (Fig. 1-6) a seeding unit with a soil opening member for a seed drill, wherein the seeding unit comprises a seed delivery outlet (seed supply tube 24) comprising an upper body section for connection to a seed delivery hose (Col. 3, lines 66-68; Examiner takes official notice that seed delivery hoses are generally used in the art to connect seed supply tanks to seed depositors) and a lower body section defining an exit aperture for releasing seed; and the soil opening member is mounted to a support (10) and comprises a first soil engaging part (12a) and a second soil engaging part (12) supported by the first soil engaging part, the second soil engaging part defining a leading forward facing soil engagement surface and the first soil engaging part defining a trailing forward facing soil engagement surface; wherein the second soil engaging part projects beyond a lower edge of the first soil engaging part to form a leading trench portion (thin furrow 64) which is deeper than a main trench portion (upper portion 68) formed by the first soil engaging part.  Thomas teaches that this arrangement is advantageous for planting seeds (72) and fertilizer (70) while maintaining a desired separation between the two (Col. 2, lines 62-65).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the soil opening members of Gottfridsson with that of Thomas.  Doing so would configure the seed drill of Gottfridsson to simultaneously sow seeds and fertilizer with a desired separation between the two.
Regarding claim 49, Thomas further discloses (Fig. 1-6) in the combination above that the seed drill further comprises a seed deflection blade member (plate 14) configured to deflect seed exiting the seed delivery outlet towards a wall of the main trench portion formed by the first soil engaging part (Fig. 5; Col. 5, lines 1-6).
Regarding claim 50, Thomas further discloses in the combination above that the seed deflection blade member defines a longitudinally extending deflection surface positioned below the seed delivery outlet and extending substantially along a full longitudinal length of the seed delivery outlet (Fig. 2).
Regarding claim 52, Thomas further discloses in the combination above that the second soil engaging part is positioned in advance of the first soil engaging part (Fig. 2).
Regarding claim 53, Thomas further discloses in the combination above that the first soil engaging part comprises a tine and the second soil engaging part comprises a blade (Fig. 2).
Regarding claim 54, Thomas further discloses in the combination above that the seed deflection blade member is mounted to the lower edge of the first soil engaging part (Fig. 2).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Gottfridsson in view of Thomas as applied to claim 50 above, and further in view of Senchuk (U.S. 2011/0168068).
Gottfridsson in view of Thomas discloses the elements of claim 50 as described above, but does not disclose that the elongate longitudinally extending deflection surface is angled so that the seed deflection blade member passes under a central part of the exit aperture so as to direct falling seed into an upper part of a trench wall formed by the soil opening member.
However, Senchuk discloses (Fig. 1-2, 8-9) a similar seeding unit having a seed deflection blade 22 member (102) having an angled surface so that the seed deflection blade member passes under a central part of an exit aperture so as to direct falling seed into an upper part of a trench wall formed by the soil opening member ([0060], lines 1-5).  Senchuk teaches that this angled arrangement aids in deflecting seeds laterally.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to angle the deflection surface of Thomas as taught by Senchuk in order to ensure that seeds fall properly to the sides of the trench.

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
Regarding Wolsky, Applicant submits that Wolsky does not appear to describe that the harrow teeth are configured to form trenches.  Rather, they operate similarly to the teeth of a rake to displace surface soil and encourage mixing of the seed with soil surface crumbs.
However, Wolsky explicitly discloses that the function of the row of harrow teeth 23 is to form seed receiving grooves (which are trenches, regardless of scale) in the earth, and that the harrow teeth 24 are laterally displaced in order to displace dirt laterally and cover up the seed which have been deposited in the seed receiving grooves (Col. 3, lines 1-9).
Regarding Gottfridsson, Applicant submits that the combination points 2 are configured to deposit seed or fertilizer at a greater depth than the combination points 1.
However, Gottfridsson discloses that the depth of points 1 and 2 are independent (Claim 4, lines 5-8).
Applicant further submits that, rather than deflecting soil toward a seeded trench, Gottfridsson teaches that the combination points 2 are staggered in order to reduce the risk of residue from previous crops causing a blockage and to break up excessive drill left by combination points 1.
However, regardless of what purposes are expressly disclosed by Gottfridsson, the apparatus is structured in the same way as claimed such that it can be expected to function in the same way during its normal use.  The inclusion of an intended use by the claimed structure does not impart patentability to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671